PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/184,887
Filing Date: 16 Jun 2016
Appellant(s): Kopp et al.



__________________
Noel C. Gillespie (Registration No. 47596)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/16/2020, appealing the rejection made in the Final Rejection Office Action mailed on 04/15/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 was filed after the mailing date of the Final Rejection Office Action on 04/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-3, 5, 7-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb et al. (US 10,304,145 B2) in view of Johnson et al. (US 2011/0119042 A1)
Claims 4, 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb et al. (US 10,304,145 B2) in view of Johnson et al. (US 2011/0119042 A1) in view of Tran (US 2014/0129160 A1) and further in view of Salajegheh et al. (US 2016/0247164 A1)


(2) Response to Argument

Claims 1-3, 5, 7-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb et al. (US 10,304,145 B2) in view of Johnson et al. (US 2011/0119042 A1)

Appellant asserts that “[t]he system in Loeb does not indicate whether a particular device or system has the potential for even further savings. In other words, Loeb is calculating current realized savings: It does not teach determining a probabilistic score indicative of whether the device or system has the potential for even more energy consumption savings” (Appeal Brief, pg. 9).
Examiner’s Response:
The Examiner respectfully disagrees. The limitation in question is the following from claim 1: “calculating, at the prediction system, the probabilistic score for determining the potential for improvements in the energy consumption of the built environment based on the comparing,” (emphasis added). Contrary to Appellant’s argument that the claimed invention is “indicative of whether the device or system has the potential for even more energy consumption savings” (emphasis added), the claimed invention only requires determining the potential for improvement in energy consumption, not the potential for “even more energy consumption.” 
Loeb et al. teaches the claim 1 limitation “calculating, at the prediction system, the probabilistic score for determining the potential for improvements in the energy consumption of the built environment based on the comparing”. First, Loeb et al. in Col. 13 lines 40-47: “For example, energy usage might be analyzed on a daily basis (e.g., by comparing current usage to other situations at a similar time of day, with a similar number of people in a house for a similar length of time). As a result of this analysis, adjustments might be automatically applied to one or more energy efficient light fixtures (e.g., to help ensure that an overall energy usage goal can be met)” teaches determining energy usage (as reflected in the energy efficiency score) based on comparing current energy usage with past energy usage in similar situations to determine adjustment to be made so that an energy 
Second, Loeb et al. in Fig. 12 and Fig. 13 teach calculating a current efficiency score and its associated current most likely discount. The efficiency score, along with its associated most likely discount, corresponds to a probabilistic score for determining whether there can be potential improvement because the efficiency score shows whether a user may alter his or her energy consumption habits to reach an energy goal. Loeb et al. in Col. 10 line 64 to Col. 11 line 7: “FIG. 12 is an example of a predicted savings display 1200 that might be provided to a customer according to some embodiments. In particular, the display 1200 includes a graph 1210 showing predicted savings over a particular period of time (e.g., over the next month or year). According to some embodiments, a customer may select the period of time depicted on the graph 1210. Such a predicted energy savings display 1200 might be created, for example, using historical data and/or a predictive model and may encourage the customer to improve his or her score and improve energy efficiency” teaches that the current efficiency score is calculated to be used for determining the potential for improvement (for example, a current score that is low would be indicative that there is potential for improvement). 
 
Appellant asserts that “[t]he probabilistic score described and claimed in the present application, is based on the first set of data and the second set of statistical data, i.e., the energy consumption patterns for the various devices and users and the occupancy patterns, as affected by environmental characteristics, such as temperature. See page 25 lines 11-16. It is not simply a measurement or indication of current savings relative to prior usage, or what the usage would be with normal light bulbs as in Loeb” (Appeal Brief, pg. 9).


Examiner’s Response:	
The Examiner respectfully disagrees. Claim 1 recites “calculating, at the prediction system, the probabilistic score for determining the potential for improvements in the energy consumption of the built environment based on the comparing” in which the comparing refers to “comparing the current energy consumption data with the past energy consumption data, by a prediction system having one or more processors and communicatively coupled to the one or more data collecting devices...” (Claim 1). The claim requires that the score is based on the comparing step, which compares current energy consumption data with past energy consumption data. As discussed above, Loeb et al. teaches the comparing step. In particular, Loeb et al. in Col. 13 lines 40-47: “For example, energy usage might be analyzed on a daily basis (e.g., by comparing current usage to other situations at a similar time of day, with a similar number of people in a house for a similar length of time). As a result of this analysis, adjustments might be automatically applied to one or more energy efficient light fixtures (e.g., to help ensure that an overall energy usage goal can be met)” teaches determining energy usage (as reflected in the energy efficiency score) based on comparing current energy usage with past energy usage in similar situations to determine adjustment to be made so that an energy usage goal can be met (corresponds to determining the potential improvement in energy consumption by comparing the current energy consumption data with the past energy consumption data). The potential adjustment to be made to reach an energy usage goal corresponds to the potential improvement in energy consumption.

Appellant asserts that “Figure 12 of Loeb does provide a prediction of what future savings may be based on historical usage patterns or a prediction of future usage patterns, but the graph is not an indication of whether the potential future savings is relatively high or low, and therefore a determination of whether the built environment that includes the light bulbs is a high value target or a low value target. Moreover, the score itself is still just an indication of the current energy usage and does not itself convey any information about whether the device or system has a high potential for further savings or a low potential” (Appeal Brief, pg. 9).
Examiner’s Response:	
The Examiner respectfully disagrees. Regarding claim interpretation, MPEP 2173.01 provides the following:
“The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."); In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1211 (Fed. Cir. 2004) (The claims at issue were drawn to a "hair brush." The court upheld the Board’s refusal to import from the specification a limitation that would apply the term only to hairbrushes for the scalp. "[T]his court counsels the PTO to avoid the temptation to limit broad claim terms solely on the basis of specification passages.").”

As set forth in MPEP 2173.01, Examiner is cautioned against reading limitations into a claim from description in the Specification. In the examination process, claims are given their broadest reasonable interpretation in light of the Specification. See MPEP 2111. 
Claim 1 does not require the evaluation of “whether the device or system has a high potential for further savings or a low potential” (Appeal Brief, pg. 9), therefore requiring the prior art to disclose such a feature would be importing a feature disclosed in the Specification into a claim, which is specifically cautioned against in MPEP 2173.01. As discussed above, Loeb et al. teaches the claim 1 limitation “calculating, at the prediction system, the probabilistic score for determining the potential for improvements in the energy consumption of the built environment based on the comparing”. The claim only requires that the system determines “the potential for improvement,” which under broadest reasonable interpretation, would mean whether there is potential for improvement. In other words, whether there is high potential or low potential is not required by the claim. Further, the claim does not specify the metric that is used to measure “potential for improvement.”

Appellant asserts that “yes there is a model taught in Johnson and regression testing has to be performed on the model to produce an R-squared measurement to ensure that the model is sufficiently accurate, but that is not the same as the probabilistic score as described and claimed in the present application. In other words, Johnson does not indicate whether a particular built environment is a high value target or low value target, with respect to the potential for even further savings” (Appeal Brief, pg. 10).
Examiner’s Response:	
The Examiner respectfully disagrees. As discussed above and as set forth in MPEP 2173.01, Examiner is cautioned against reading limitations into a claim from description in the Specification. In the examination process, claims are given their broadest reasonable interpretation in light of the Specification. See MPEP 2111. 
Claim 1 does not require the evaluation of “whether a particular built environment is a high value target or low value target, with respect to the potential for even further savings” (Appeal Brief, pg. 10). Instead, claim 1 recites “calculating, at the prediction system, the probabilistic score for determining the potential for improvements in the energy consumption of the built environment... including temperature and energy consumption variations within the built environment over a period of time”. Johnson et al. in pg. 1 [0004] teaches using energy-usage data and temperature data to generate a regression to calculate an R2 value (probabilistic score) to assess energy-usage-altering systems. Further, Johnson et al. in pg. 8 [0073]: “the central monitoring and control system 500 uses the model equation of energy-usage as a function of enthalpy to calculate the approximate energy-usage that would have resulted from the enthalpy (i.e., the weather) experienced by the facility since the energy conservation system was installed had the energy conservation system not been installed” teaches that the model measures the potential benefit, or improvement, that the system experiences by evaluating what the energy usage would have been had the energy conservation system not been installed. Johnson et al. in pg. 8 [0073] further discloses that the R2 value is associated with model. Johnson et al. in pg. 7 [0065] discloses that “R2 is a statistical measure of how well a regression line 2 value associated with the model corresponds to a probabilistic score that informs whether there would be improvement in energy consumption. 

Appellant asserts that “while Johnson teaches that the control system taught therein can be used to control individual energy consuming devices or systems, neither Loeb nor Johnson teach rating each individual energy consuming device within a built environment based on a probabilistic score that incites the potential for even further savings. Loeb does indicate that different light bulbs can be rated, but that rating is not based on a probabilistic score and does not indicate the potential for even further savings” (Appeal Brief, pg. 10).
Examiner’s Response:	
The Examiner respectfully disagrees. Johnson et al. in pg. 8 [0073] teaches determining the effectiveness (rating) of an energy conservation system in a facility based on a prediction model and its associated R2 value (probabilistic score). Further, Johnson et al. in pg. [0069] teaches that when the R2 value requirement is fulfilled, then the system outputs the model’s evaluation of the effectiveness (rating) of the energy conservation system in a facility, which renders that the effectiveness is determined based on the R2 value. Johnson et al. in pg. 1 [0004] “embodiments of the present invention model and analyze energy-usage data for each of the organization's remote facilities in relation to each facility's weather data. For example, in one embodiment of the invention, a central monitoring and control system gathers daily temperature, humidity, and energy-usage data from each of a plurality of remote facilities” teaches that the system (built environment) in Fig. 1 monitors multiple remote facilities and determines the effectiveness of the energy conservation system for each facility (see pg. 8 [0071]). The monitoring of individual facility’s energy conservation system or program corresponds to monitoring individual energy consuming device since “device,” under broadest reasonable interpretation, would include its plain meaning of plan, procedure, or technique. In fact, the present Specification in paragraph [0033] of Publication No. US 2016/0370818 A1 include but may not be limited to electrical, electromechanical, fixed, portable and variable devices. In addition, the plurality of electrical devices 106 may be related or unrelated to structure and operations of the built environment 102” (emphasis added). Therefore, interpreting “energy consuming device” as an energy conservation system or program would be reasonable in light of the Specification.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
Conferees:
/ERIC NILSSON/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.